                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    DARLENE CANCIENNE                                               CIVIL ACTION


    VERSUS                                                          CASE NO. 18-7934


    BOARD OF SUPERVISORS FOR THE                                    SECTION: “G”
    UNIVERSITY OF LOUISIANA SYSTEM, AS THE
    GOVERNMENTAL ENTITY RESPONSIBLE FOR
    NICHOLLS STATE UNIVERSITY

                                             ORDER

           Pending before the Court are Defendant the Board of Supervisors for the University of

Louisiana System’s (“Defendant”) Motion to Dismiss1 and Motion to Stay pending the Court’s

decision on the Motion to Dismiss.2 In this litigation, Plaintiff Darlene Cancienne (“Plaintiff”)

alleges that she was wrongfully fired by Defendant in violation of the Age Discrimination in

Employment Act of 1967 (“ADEA”) and the Americans with Disabilities Act (“ADA”).3 In the

instant Motion to Dismiss, Defendant argues that this Court should dismiss Plaintiff’s Complaint

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and Rule

12(b)(4)–(5) for insufficient service of process.4 Having considered the motions, the memoranda

in support and in opposition, and the applicable law, the Court will deny the Motion to Dismiss

without prejudice and deny the Motion to Stay as moot.




1
    Rec. Doc. 9-1.
2
    Rec. Doc. 20-1.
3
    Rec. Doc. 1.
4
    Rec. Doc. 9-1.


                                                 1
                                                I. Background

A.             Factual Background

               According to the Complaint, Plaintiff worked as an “Administrative Coordinator 3”

employed by Defendant at Nicholls State University from March 5, 2005 until December 9, 2009.5

Plaintiff alleges that in November 2006, she suffered a knee injury at work and that as a result, she

was unable to perform the essential functions of her job.6 Plaintiff alleges that Defendant failed to

reasonably accommodate her, resulting in the exhaustion of her sick days and subsequent firing on

December 9, 2009.7 Plaintiff alleges that Defendant’s failure to accommodate her and her

subsequent firing were due in “substantial part” to her age.8

B.             Procedural Background

               Plaintiff filed a Complaint in this Court on August 20, 2018, alleging Defendant wrongfully

terminated her in violation of ADEA and the ADA.9 On October 10, 2018, Defendant filed the

instant Motion to Dismiss Plaintiff’s claims.10 Plaintiff filed an opposition to the motion to dismiss

on October 30, 2018.11 On February 14, 2019, Defendant filed a Motion to Stay pending the

Court’s decision on the Motion to Dismiss.12




5
    Id.at 3.
6
    Id.
7
    Id. at 4-5.
8
    Id. at 8.
9
    Id. at 1.
10
     Rec. Doc. 9-1.
11
     Rec. Doc. 15.
12
     Rec. Doc. 20-1.


                                                        2
                                               II. Parties’ Arguments

A.           Defendant’s Arguments in Support of the Motion to Dismiss

            In the motion to dismiss, Defendant argues that Plaintiff’s claims should be dismissed with

prejudice as Defendant is an “arm of the State of Louisiana” and is entitled to Eleventh Amendment

immunity from suit.13 Defendant argues that the Eleventh Amendment to the United States

Constitution “bars an action for monetary damages by a private individual in federal court against

a sovereign state and its agencies unless specifically abrogated by Congress.”14 Defendant asserts

that as the Board of Supervisors for the University of Louisiana System, it is a “body corporate

created to supervise and manager member institutions, and has a right to sue and be sued relative

to its member institutions”, therefore it is an arm of the State of Louisiana and is entitled Eleventh

Amendment immunity. 15

            Furthermore, Defendant argues that “Congress did not, through its passage of either the

ADA and/or the ADEA, abrogate the sovereign immunity of States from liability resulting from

alleged violations thereof.”16 In support, Defendant cites Kimel v. Florida Board of Regents, in

which the Supreme Court of the United States stated that in enacting the ADEA, “Congress did

not validly abrogate the States’ sovereign immunity to private individuals.”17 Similarly, Defendant

cites the Supreme Court case, Board of Trustees of University of Alabama v. Garrett, to show that

the Eleventh Amendment also bars private money damages against states for violation of Title I



13
     Rec. Doc. 9-1 at 5.
14
     Id.
15
     Id.
16
     Id. at 8.
17
     Id. at 6 (citing Kimel v. Florida Board of Regents, 528 U.S. 62, 91 (2000)).


                                                             3
of the ADA.18 Defendant also cites a case from the Eastern District of Louisiana, in which the

court stated that “the reasoning in Garrett ‘necessarily applies’ to retaliation claims brought

pursuant to Title V of the ADA.”19

            In the alternative, Defendant claims that it was not properly served in accordance with

Louisiana Revised Statute §§ 13:514(A) and 39:1538(4).20 Therefore, Defendant argues that the

case should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(4)–(5) for insufficient

process and/or service of process.21

B.          Plaintiff’s Arguments in Opposition to the Motion to Dismiss

            In opposition, Plaintiff alleges that under Title II of the ADA, this Court has subject matter

jurisdiction over these claims.22 Plaintiff asserts that she meets the definition of a “qualified

individual with a disability” under Title II of the ADA, which entitles her to protection from

“[exclusion] from participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.”23 Plaintiff argues that the

ADA defines “pubic entity” as “any State or local government” and “any department, agency…or

other instrumentality of a State.”24 Plaintiff asserts the Supreme Court has held that in regards to

Title II, “[a] State shall not be immune under the eleventh amendment to the Constitution of the

United States from an action in [a] Federal or State court of competent jurisdiction for a violation


18
     Id. (citing Board of Trustees of University of Alabama v. Garrett, 531 U.S. 536, 360 (2001)).
19
     Id. (citing Worley v. Louisiana, 2012 WL 218992, at *3-4 (E.D. La. 2012) (Lemmon, J)).
20
     Id. at 8.
21
     Id.
22
     Rec. Doc. 15 at 3.
23
     Id.
24
     Id. at 4.


                                                            4
of this chapter.”25 Plaintiff asserts that she has brought her complaint under the ADA and in the

appropriate forum, thus she has the right to pursue her claim.26

            In opposition, Plaintiff also alleges there is a Title VII claim under the Civil Rights Act of

1964 and that Congress has abrogated immunity for this claim.27

                                                 III. Legal Standard

A.          Standard on a Rule 12(b)(1) Motion to Dismiss

            “Federal courts are courts of limited jurisdiction,” and “possess only that power authorized

by the Constitution and statute.”28 Thus, under Rule 12(b)(1), “[a] case is properly dismissed for

lack of subject matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.”29 In ruling on a Rule 12(b)(1) motion to dismiss, a court may rely on: (1) the

complaint alone, presuming the allegations to be true; (2) the complaint supplemented by

undisputed facts; or (3) the complaint supplemented by undisputed facts and the court’s resolution

of disputed facts.30 The plaintiff, as the party asserting jurisdiction, has the burden of proving

subject matter jurisdiction by a preponderance of the evidence.31

            “The Eleventh Amendment grants a State immunity from suit in federal court by citizens




25
     Id. (citing Board of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001)).
26
     Id.
27
     Id. at 2–3.
28
     Kokkonen v. Guardian Life. Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).
29
  Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1000 (5th Cir. 1998) (internal citation
omitted).
30
  Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001). See also Willliamson v.
Tucker, 645 F.2d 404, 413 (5th Cir. 1981).
31
     See Vantage Trailers, Inc. v. Veall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (internal citations omitted).


                                                             5
of other States, and by its own citizens as well.”32 A state’s immunity from suit under the Eleventh

Amendment “is not absolute,” however, and “a state may waive its immunity by voluntarily

consenting to suit.”33 “A federal court must examine each claim in a case to see if the court’s

jurisdiction over that claim is barred by the Eleventh Amendment.”34

B.          Standard on Insufficient Service of Process

            Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of an action for insufficient

service of process. When service of process is challenged, the party responsible for effecting

service must bear the burden of establishing its validity.35 Federal Rule of Civil Procedure 4

governs service of process generally, and Rule 4(m) provides:

            If a defendant is not served within 120 days after the complaint is filed, the court...
            must dismiss the action without prejudice against that defendant or order that
            service be made within a specified time. But if the plaintiff shows good cause for
            the failure, the court must extend the time for service.36

The burden is clearly on the plaintiff to show good cause as to why service was not effected

timely,37 and the plaintiff must demonstrate “at least as much as would be required to show

excusable neglect, as to which simple inadvertence or mistake of counsel or ignorance of the rules




32
     Union Pac. R. Co. v. Louisiana Pub. Serv. Comm’n, 622 F.3d 336, 240 (5th Cir. 2011).
33
     Id. (internal citations omitted).
34
     Pennhurst State Sch. & Hosp. v. Haldermann, 465 U.S. 89, 121 (1984).
35
     Aetna Bus. Credit, Inc. v. Universal Décor & Interior Design, 635 F.2d 434, 435 (5th Cir. 1981).
36
     Rule 4(m) was amended on December 1, 2015 to shorter the time for service from 120 days to 90 days.
37
     McGinnis v. Shalala, 2 F.3d 548, 550 (5th Cir. 1993).


                                                             6
usually does not suffice.”38 Nonetheless, a court has discretion under Rule 4(m) to extend the time

for service even in the absence of good cause.39

                                                    IV. Analysis

           Defendant asserts that it is an arm of the state of Louisiana and is thus immune under the

Eleventh Amendment from Plaintiff’s federal law claims.40 Plaintiff responds that she is a

“qualified individual” under the ADA working for a “government entity” and that Congress has

abrogated sovereign immunity for claims under Title II of the ADA.41

           The Eleventh Amendment bars an action for monetary damages by a private individual in

federal court against a sovereign state and its agencies and officials.42 An exception applies where

sovereign immunity is specifically abrogated by Congress pursuant to its legal authority under

Section V of the Fourteenth Amendment or by consent of the State.43 Though the language of the

Eleventh Amendment does not specifically address suits against the State by its own citizens, the

Supreme Court has “consistently held that an unconsenting State is immune from suits brought in

federal court by her own citizens as well as citizens of other States.”44 The scope of the Eleventh




38
  Gartin v. Par Pharm. Cos. Inc., 289 Fed.Appx. 688, 692 (5th Cir. 2008) (quoting Lambert v. United States, 44 F.3d
296, 299 (5th Cir. 1995)).
39
  Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir. 2013); see also Newby v. Enron Corp., 284 Fed.Appx.
146, 149 (5th Cir. 2008).
40
     Rec. Doc 9-1 at 5.
41
     Rec. Doc. 15 at 3.
42
  Seminole Tribe of Florida v. Florida, et al., 517 U.S. 44 (1996); Kimel v. Florida Bd. of Regents, 528 U.S. 62
(2000).
43
     Id.
44
     Edelman v. Jordan, 415 U.S. 651, 662-63, (1974) (citing Hans v. Louisiana, 134 U.S. 1, 10 (1890).


                                                           7
Amendment extends to actions against state agencies or entities that are classified as “arms of the

state.”45

           The Fifth Circuit has taken a “case-by-case approach” to determining whether a state

agency or entity is considered an arm of the state.46 In particular, the Fifth Circuit has said that “[a]

federal court must examine the particular entity in question and its powers and characteristics as

created by state law to determine whether the suit is in reality a suit against the state itself.”47 The

Fifth Circuit has identified six factors that guide its determination of whether an entity is an arm

of the state:

           (1) whether the state statutes and case law characterize the agency as an arm of the state;

           (2) the source of the funds for the entity;

           (3) the degree of local autonomy the entity enjoys;

           (4) whether the entity is concerned primarily with local, as opposed to state-wide problems;

           (5) whether the entity has authority to sue and be sued in its own name; [and]

           (6) whether the entity has the right to hold and use property.48

           Applying these factors, in Richardson v. Southern University, the Fifth Circuit held that

the board of supervisors for Southern University, a public university, “qualify as an arm of the

State of Louisiana and, as such, are entitled to Eleventh Amendment Immunity.”49 Likewise, in

Board of Trustees of University of Alabama v. Garrett, the Supreme Court held that the University


45
     Regents of the University of Ca. v. John Doe, 519 U.S. 425, 429 (1997).
46
     Richardson v. Southern University, 118 F.3d 450, 453 (5th Cir. 1997).
47
   Farias v. Bexar County Bd. of Trustees for Mental Health Mental Retardation Servs., 925 F.2d 866, 874 (5th Cir.)
(internal quotation omitted).
48
     Richardson, 118 F.3d at 453.
49
     Id. at 452 (citing Delahoussaye v. City of New Iberia, 937 F.2d 144, 146 (5th Cir.1991)).


                                                            8
of Alabama Board Of Trustees was protected under the Eleventh Amendment from suit under the

ADA as it is an entity of the State of Alabama.50

           Here, Defendant is the Board of Supervisors for the University of Louisiana System. Based

on previous decisions concerning boards of public universities noted herein, Defendant is

considered an arm of the State of Louisiana and entitled to Eleventh Amendment sovereign

immunity from suit unless specifically waived by the state or abrogated by Congress. Plaintiff does

not contest that the Board of Supervisors for the University of Louisiana System is an arm of the

state.51 Further, there is no indication that the State of Louisiana waived immunity in this case.

Rather, Plaintiff argues that Congress abrogated immunity.52

           To abrogate immunity, Congress must have (1) “unequivocally expresse[d] its intent to

abrogate the immunity”, and (2) acted “pursuant to a valid exercise of power.” 53 Regarding the

two federal statutes in question, the ADA and the ADEA, Congress has not “unequivocally

expressed” its intent to abrogate state’s immunity.

           Congress enacted the ADA in 1990 to “provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with disabilities” and includes

regulations on a vast expanse of activities including employment.54 In Board of Trustees of

University of Alabama v. Garrett, the Supreme Court held that a private individual may not sue a




50
     531 U.S. 356, 363-365 (2001).
51
     See generally Rec. Doc. 15.
52
     Rec. Doc. 15 at 3.
53
     Green v. Mansour, 475 U.S. 64, 68, 106 S.Ct. 423, 426, 88 L.Ed.2d 371 (1985).
54
     42 U.S.C. 12101(b)(1) (1994).


                                                          9
State or State agency to enforce the employment discrimination protections in Title I of the ADA.55

However, the Court held that private individuals may sue state officials in their official capacity

as long as the private individuals do not seek money damages.56 Further, courts in the Fifth Circuit

have also held that “the reasoning in Garrett ‘necessarily applies' to retaliation claims brought

pursuant to Title V of the ADA that are predicated on violations of Title I.”57

            Here, Plaintiff seeks damages under Title I of the ADA for unlawful discrimination and

Title V of the ADA for retaliation predicated on violations of Title I.58 Plaintiff brings these claims

as a private individual against a Board of Supervisors as an entity, not the individual board

members in their official capacity.59 Therefore, Plaintiff’s ADA claims are barred by the Eleventh

Amendment, and this Court lacks subject matter jurisdiction on the ADA claims.

            Plaintiff claims immunity has been abrogated under Title II of the ADA.60 However,

Plaintiff does not bring claims under Title II of the ADA, which provides that “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”61 Plaintiff was not denied participation in services, programs,




55
     531 U.S. 356.
56
     Id. at 374.
57
  Worley v. Louisiana, 2012 WL 218992 at *4 (E.D.La. 2012), quoting Demshki v. Monteith, 255 F.3d 986, 988–89
(9th Cir. 2001); see also Johnson-Blount v. Board of Supervisors for Southern University, 994 F.Supp.2d 780, 784
(M.D.La. 2014).
58
     Rec. Doc. 1 at 6–9.
59
     See id. at 1.
60
     Rec. Doc. 15 at 3.
61
     42 U.S.C. § 12131(2)


                                                      10
or activities, instead Plaintiff claims she was denied employment, which is protected under Title I

and for which Congress has not abrogated the State’s sovereign immunity.62

           Defendant is also entitled to sovereign immunity with respect to Plaintiff’s ADEA claims.

In Kimel v. Florida Board of Regents, the United States Supreme Court expressly held that in

enacting the ADEA, “Congress did not validly abrogate the States’ sovereign immunity to private

individuals.”63 As the Plaintiff is a private individual bringing a suit against an arm of the State of

Louisiana under the ADEA, these claims are barred by sovereign immunity.

           In the alternative, Defendant raises that argument that service of process may have been

insufficient and the claims should be dismissed on these grounds. As the Court finds that the claims

are barred by sovereign immunity, the Court declines to decide whether service of process was

proper.

           Plaintiff also states in her opposition that the Court has subject matter jurisdiction over

Plaintiffs claims under Title VII, but these allegations are not in the pleadings, and Plaintiff

provides no further explanation for these claims, so the Court will not consider them in this

motion.64 However, because complete dismissal is a harsh remedy, the Court will give the Plaintiff

leave to amend the complaint to properly plead this claim, if possible. 65

                                               IV. Conclusion

           For the foregoing reasons, the Court grants the Motion to Dismiss with regard to all of

Darlene Cancienne’s claims against Defendants Board of Supervisors for the University of



62
     See Rec. Doc. 9-1 at 3–5.
63
     528 U.S. 62, 91 (2000).
64
     Rec. Doc. 15 at 3.
65
  See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (quoting Dussouy v. Gulf Coast Inv. Corp.,
660 F.2d 594, 597–98 (5th Cir. 1981)).

                                                       11
Louisiana System because this Court does not have subject-matter jurisdiction over Darlene

Cancienne’s claims. The Board of Supervisors for the University of Louisiana System is an arm

of the state and thus entitled to sovereign immunity. Further, Defendant has not waived immunity

and Congress has not abrogated immunity for Plaintiff’s Title I or Title V claims under the ADA

or Plaintiff’s ADEA claims. However, the Court will give Plaintiff leave to amend the complaint

to include a Title VII claim, if possible. Accordingly,

           IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss66 is DENIED

WITHOUT PREJUDICE. While Plaintiff’s claims for wrongful termination and retaliation

under the ADEA and ADA are barred, Plaintiff may be able to bring a Title VII claim if properly

alleged. The Court will give Plaintiff fourteen days from the issuing of this order to amend the

complaint to include a Title VII claim, if possible. If upon amendment, Plaintiff fails to provide

sufficient factual support for each element of each claim, upon motion by a party, the Court will

revisit the issue.

           IT IS FURTHER ORDERED that Plaintiff is allowed to amend the complaint within

fourteen days of this Order to add any additional Title VII claims, if applicable.

           IT IS FURTHER ORDERED that Defendant’s Motion to Stay67 is DENIED AS MOOT.

                                         3rd day of May, 2019.
           NEW ORLEANS, LOUISIANA, this _____




                                                      ________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT


66
     Rec. Doc. 9.
67
     Rec. Doc. 20.

                                                 12
